Citation Nr: 1621502	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for heart disease, to include as due to herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2011 rating decision in which the RO denied the Veteran's claim of service connection for heart disease, to include as due to herbicide exposure (Agent Orange).  In March 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In January 2015 correspondence, the Veteran withdrew his request for a Board hearing.

In February 2015, the Board, inter alia, denied the claim for service connection for heart disease.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court).  In June 2015, the Court vacated that portion of the February 2015 decision in which the Board denied service connection for heart disease, and remanded that matter to the Board for compliance with the instructions in a Joint Motion for Remand (JMR) filed by representatives for the Veteran and the VA Secretary.

In August 2015, pursuant to the JMR, the Board remanded the claim to the RO, via the Appeals Management Center (AMC) for additional development.  After completing the requested development, the AMC issued a supplemental SOC (SSOC) (reflecting the  continued denial of the claim, and returned this matter to the Board for further appellate consideration.


FINDING OF FACT

On May 19, 2016, the Nashville RO notified the Board that the appellant died in April 2016.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 





ORDER

The appeal is dismissed.



		
JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


